



Exhibit 10.1




RENEWABLE ENERGY GROUP, INC.
AMENDED AND RESTATED 2009 STOCK INCENTIVE PLAN


SECTION 1
PURPOSE


The purpose of the “AMENDED AND RESTATED RENEWABLE ENERGY GROUP, INC. 2009 STOCK
INCENTIVE PLAN” (the “Plan”) is to foster and promote the long-term financial
success of the Renewable Energy Group, Inc. (the “Company”) and the interests of
its shareholders by (a) motivating superior performance by means of
performance-related incentives, (b) encouraging and providing for the
acquisition of an ownership interest in Company, and (c) enabling the Company to
attract and retain the services of outstanding employees and non-employee
directors upon whose judgment, interest, and special efforts the successful
conduct of its operations is largely dependent.
SECTION 2
DEFINITIONS


(a)Definitions. Whenever used herein, the following terms shall have the
respective meanings set forth below:


(1)“Advisor” or “Consultant” means an advisor or consultant who is an
independent contractor with respect to the Company or a Subsidiary, and who
provides bona fide services (other than in connection with the offer or sale of
securities in a capital raising transaction) to the executive officers or Board
of Directors with regard to major functions, portions or operations of the
Company’s business, who is not an employee, officer, director or holder of more
than ten percent (10%) of the outstanding voting securities of the Company, and
whose services the Committee determines is of vital importance to the overall
success of the Company or a Subsidiary.


(2)“Approved Retirement” means termination of a Participant’s employment or
service (i) on or after the normal retirement date or any early retirement date
established under any defined benefit pension plan maintained by the Company or
a Subsidiary and in which the Participant participates, (ii) with the approval
of the Committee (which may be given at or after grant), on or after attaining
age 50 and completing such period of service as the Committee shall determine
from time to time, or (iii) for a Non-Employee Director, the termination of
service as a director of the Company or a Subsidiary. Any such age and service
requirement shall be set forth in the Award agreement with the Participant.


(3)“Award” means an Option, SAR, award of Restricted Stock or Performance
Shares, an award of Restricted Stock Units or Performance Units or an Other
Stock-Based Award.


(4)“Beneficial Owner” means such term as defined in Rule 13d-3 under the
Exchange Act.


(5)“Board” means the Board of Directors of the Company.


(6)“Cause” means (i) dishonesty, fraud or misrepresentation, (ii) the
Participant’s engaging in conduct that is injurious to the Company or any
Subsidiary in any way, including, but not limited to, by way of damage to its
reputation or standing in the industry, (iii) the Participant’s having been
convicted of, or entered a plea of nolo contendere to, a crime that constitutes
a felony; (iv) the breach by the Participant of any written covenant or
agreement with the Company or any Subsidiary not to disclose or misuse any
information pertaining to, or misuse any property of, the Company or any
Subsidiary or not to compete or interfere with the Company or any Subsidiary or
(v) a violation by the Participant of any policy of the Company or any
Subsidiary.
(7)“Change of Control” means the occurrence of any one or more of the following:
(i)any SEC Person becomes the Beneficial Owner of 50% or more of the Common
Stock or of Voting Securities representing 50% or more of the combined voting
power of all Voting Securities of the Company (such an SEC Person, a “50%
Owner”); or
(ii)the Incumbent Directors cease for any reason to constitute at least sixty
percent (60%) of the Board of the Company; or





--------------------------------------------------------------------------------





(iii)the restructuring of the Company as a result of the consummation of a
merger, reorganization, consolidation, or similar transaction which will result
in the Company’s stockholders immediately prior to such transaction not holding
more than 50% of the voting power of each of (A) the Company (or its successor)
and (B) any direct or indirect parent corporation of the Company (or its
successor) (any of the foregoing, a “Reorganization Transaction”); or
(iv)the consummation of a plan or agreement that has been approved by the
shareholders of the Company for the sale or other disposition of all or
substantially all of the consolidated assets of the Company or a plan of
liquidation of the Company.
(8) “Change of Control Price” means the highest price per share of Common Stock
offered in conjunction with any transaction resulting in a Change of Control (as
determined in good faith by the Committee if any part of the offered price is
payable other than in cash).
(9)“Code” means the Internal Revenue Code of 1986, as amended.
(10)“Committee” means the Board or such committee of the Board as the Board
shall designate from time to time.
(11)“Common Stock” means the common stock of the Company, par value $ .0001 per
share.
(12)“Disability” means, with respect to any Participant, long-term disability as
defined under any long-term disability plan maintained by the Company or a
Subsidiary in which the Participant participates. In the event of any question
as to whether a Participant has a Disability, the plan administrator of the
relevant long-term disability plan shall determine whether a disability exists,
in accordance with such plan.
(13)“Employee” means any employee (including each officer) of the Company,
Parent or any Subsidiary.
(14)“Exchange Act” means the Securities Exchange Act of 1934, as amended.
(15)“Executive Officer” means any officer of the Company or any Subsidiary who
is subject to the reporting requirements under Section 16(b) of the Exchange
Act.
(16)“Fair Market Value” means, on any date, the price of the last trade, regular
way, in the Common Stock on such date on the NASDAQ National Market or, if at
the relevant time, the Common Stock is not listed to trade on the NASDAQ
National Market, on such other recognized quotation system on which the trading
prices of the Common Stock are then quoted (the “applicable exchange”). In the
event that (i) there are no Common Stock transactions on the applicable exchange
on any relevant date, Fair Market Value for such date shall mean the closing
price on the immediately preceding date on which Common Stock transactions were
so reported and (ii) the applicable exchange adopts a trading policy permitting
trades after 5 P.M. Eastern Standard Time (“EST”), Fair Market Value shall mean
the last trade, regular way, reported on or before 5 P.M. EST (or such earlier
or later time as the Committee may establish from time to time). If the Common
Stock is not traded on any exchange, Fair Market Value means, on any date, the
fair market value of the Common Stock as determined by the Board of Directors,
using a method of valuation that meets the requirements of fair market value
determination as set forth in Treasury regulations issued pursuant to Code
Section 409A (whether proposed or final).
(17) “Family Member” means, as to a Participant, any (i) child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, mother-in-law,
father-in-law, son-in-law or daughter-in-law (including adoptive relationships)
of such Participant, (ii) trusts for the exclusive benefit of one or more such
persons and/or the Participant and (iii) other entity controlled by the
Participant.
(18)“Incentive Stock Option” (ISO) means an option within the meaning of Section
422 of the Code.
(19)“Incumbent Directors” means, as of any date, the individuals then serving as
members of the Board who were also members of the Board as of the date two years
prior to the date of determination; provided that any member appointed or
elected as a member of the Board after such prior date, but whose election, or
nomination for election, was approved by a vote or written consent of at least a
majority of the directors then comprising the Incumbent Directors shall also be
considered an Incumbent Director unless such person’s election, or nominated for
election, to the Board was as a result of, or in connection with, an actual or
threatened proxy contest or a Reorganization Transaction.
(20)“Net Exercised” shall mean the exercise of an Option or any portion thereof
by the delivery of the greatest number of whole shares of Common Stock having a
Fair Market Value on the date of exercise not in excess of the difference
between the aggregate Fair Market Value of the shares of Common Stock subject to
the Option (or the portion of such Option then being exercised) and the
aggregate exercise price for all such shares of Common Stock under the Option
(or the portion thereof then being exercised), with any fractional share that
would result from such equation to be payable in cash.
(21)“Non-Employee Director” means a member of the Boards of Directors of the
Company, Parent or a Subsidiary who is not an employee of the Company, Parent or
a Subsidiary.





--------------------------------------------------------------------------------





(22)“Nonstatutory Stock Option” (NSO) means an option which is not an Incentive
Stock Option within the meaning of Section 422 of the Code.
(23)“Option” means the right to purchase Common Stock at a stated price for a
specified period of time. For purposes of the Plan, an Option may be either
(i) an “Incentive Stock Option” (ISO) within the meaning of Section 422 of the
Code or (ii) an option which is not an Incentive Stock Option (a “Nonstatutory
Stock Option” (NSO)).
(24)“Other Stock-Based Award” means an award of, or related to, shares of Common
Stock other than an Award of Options, SAR, Restricted Stock, Performance Shares,
Restricted Stock Units or Performance Units, as granted by the Committee in
accordance with the provisions of Section 9 hereof.
(25)“Parent” means any entity owning, directly or indirectly, at least 50% of
the total combined voting power of all classes of stock of Company.
(26)“Participant” means any Non-Employee Director, Employee, Adviser or
Consultant designated by the affirmative action of the Committee (or its
delegate) to participate in the Plan.
(27)“Performance Criteria” means the objectives established by the Committee for
a Performance Period pursuant to Section 7(c) for the purpose of determining the
extent to which an award of Performance Shares or Performance Units has been
earned.
(28)“Performance Period” means the period selected by the Committee during which
performance is measured for the purpose of determining the extent to which an
award of Performance Shares or Performance Units has been earned.
(29)“Performance Share” means an award granted pursuant to Section 7 of the Plan
of a contractual right to receive one share of Common Stock (or the Fair Market
Value thereof in cash or any combination of cash and Common Stock, as determined
by the Committee), or a fraction or multiple thereof, upon the achievement, in
whole or in part, of the applicable Performance Criteria.
(30)“Performance Unit” means an award granted pursuant to Section 7 of the Plan
of a contractual right to receive a fixed or variable dollar denominated unit
(or a unit denominated in the Participant’s local currency), or a fraction or
multiple thereof, upon the achievement, in whole or in part, of the applicable
Performance Criteria. The Committee shall determine whether the earned portion
of any such Performance Units shall be payable in cash, Common Stock or any
combination thereof.
(31)“Period of Restriction” means the period specified by the Committee or
established pursuant to the Plan during which a Restricted Stock or Restricted
Stock Unit award is subject to forfeiture.
(32)“Reorganization Transaction” shall have the meaning ascribed thereto in the
definition of Change of Control.
(33)“Restricted Stock” means an award of Stock made pursuant to Section 6 that
is forfeitable by the Participant until the completion of a specified period of
future service, the achievement of pre-established performance objectives or
until otherwise determined by the Committee or in accordance with the terms of
the Plan.
(34)“Restricted Stock Unit” means a contractual right awarded pursuant to
Section 6 that entitles the holder to receive shares of Common Stock (or the
value thereof in cash) upon the completion of a specified period of future
service or the achievement of pre-established performance objectives or at such
other time or times determined by the Committee or in accordance with the terms
of the Plan.
(35)“SAR” means a stock appreciation right granted under Section 8 of the Plan
in respect of one or more shares of Common Stock that entitles the holder
thereof to receive, in cash, in shares of Common Stock or in a combination
thereof, an amount per share of Common Stock equal to the excess, if any, of the
Fair Market Value on the date the SAR is exercised over the Fair Market Value on
the date the SAR is granted.
(36)“SEC Person” shall have the same meaning as when used in Sections 13(d) and
14(d) of the Exchange Act but shall exclude (1) a trustee or other fiduciary
holding securities under an employee benefit plan maintained by the Company or a
Parent or Subsidiary and (2) a corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of the Stock.
(37)“Subsidiary” means (i) any corporation in which the Company owns, directly
or indirectly, at least 50% of the total combined voting power of all classes of
stock of such corporation, (ii) any partnership or limited liability company in
which the Company owns, directly or indirectly, at least 50% of the capital
interests or profits interest of such partnership or limited liability company
and (iii) any other business entity in which the Company owns at least 50% of
the equity interests thereof, provided that, in any such case, the Company is in
effective control of such corporation, partnership, limited liability company or
other entity.
(38) “50% Owner” shall have the meaning ascribed thereto in the definition of
Change of Control.





--------------------------------------------------------------------------------





(39)“Voting Securities” means, with respect to any corporation, securities of
such corporation that are entitled to vote generally in the election of
directors of such corporation.
SECTION 3
POWERS OF THE COMMITTEE; GENERAL TERMS OF AWARDS


(a)Power to Grant. The Committee shall determine those Non-Employee Directors,
Employees, Advisers and/or Consultants to whom an Award shall be granted and the
terms and conditions of any and all such Awards. The Committee may establish
different terms and conditions for different Awards and different Participants
and for the same Participant for each Award such Participant may receive,
whether or not granted at different times.
(b)Rules, Interpretations and Determinations. The Plan shall be administered by
the Committee. The Committee shall have full authority to interpret and
administer the Plan, to establish, amend, and rescind rules and regulations
relating to the Plan, to provide for conditions deemed necessary or advisable to
protect the interests of the Company, to construe the terms of any Award or any
document evidencing the grant of such Award and to make all other determinations
necessary or advisable for the administration and interpretation of the Plan in
order to carry out its provisions and purposes. Unless otherwise expressly
provided hereunder, any power, discretion or authority conveyed to or reserved
to the Committee may be exercised by it in its sole and absolute discretion.
Determinations, interpretations, or other actions made or taken by the Committee
shall be final, binding, and conclusive for all purposes and upon all persons.
(c)Delegation of Authority. The Committee may delegate to the Company’s Chief
Executive Officer the power and authority to make and/or administer Awards under
the Plan with respect to individuals who are below the position of Senior Vice
President (or any analogous title), pursuant to such conditions and limitations
as the Committee may establish; provided that only the Committee or the Board
may select, and grant Awards to, Executive Officers or exercise any other
discretionary authority under the Plan in respect of Awards granted to such
Executive Officers. Unless the Committee shall otherwise specify, any delegate
shall have the authority and right to exercise (within the scope of such
person’s delegated authority) all of the same powers and discretion that would
otherwise be available to the Committee pursuant to the terms hereof. The
Committee may also appoint agents (who may be officers or employees of the
Company) to assist in the administration of the Plan and may grant authority to
such persons to execute agreements or other documents on its behalf. All
expenses incurred in the administration of the Plan, including, without
limitation, for the engagement of any counsel, consultant or agent, shall be
paid by the Company.
(d)Restrictive Covenants and Other Conditions. Without limiting the generality
of the foregoing, the Committee may condition the grant of any Award under the
Plan upon the Participant to whom such Award would be granted agreeing in
writing to certain conditions (such as restrictions on the ability to transfer
the underlying shares of Common Stock) or covenants in favor of the Company
and/or one or more Subsidiaries (including, without limitation, covenants not to
compete, not to solicit employees and customers and not to disclose confidential
information, that may have effect following the termination of the Participant’s
employment or service with the Company and its Subsidiaries and after the Common
Stock subject to the Award has been transferred to the Participant), including,
without limitation, the requirement that the Participant disgorge any profit,
gain or other benefit received in respect of the Award prior to any breach of
any such covenant.
(e)Maximum Individual Grants. Subject to adjustment as provided in Section 4(c),
no Participant shall be granted during any 12-month period (i) Options, (ii)
SARs (with tandem Options and SARs being counted only once with respect to this
limit under either (i) or (ii)), (iii) Restricted Stock, (iv) Restricted Stock
Units, (v) Performance Shares, and/or (vi) Other Stock-Based Awards that are
denominated in shares of Common Stock, in each case with respect to more than
400,000 shares of Common Stock. In addition to the foregoing, the maximum dollar
value payable to any participant in any 12-month period with respect to
Performance Units and/or Other Stock-Based Awards that are valued with reference
to cash or property other than shares of Common Stock is $1,500,000.
(f)Dividends and Dividends Equivalents. Unless otherwise determined by the
Committee at the time of grant, to the extent that shares of Common Stock are
issued at the time of grant of any Award under the Plan, the Participant shall
be entitled to receive all dividends and other distributions paid with respect
to those shares, provided that if any such dividends or distributions are paid
in shares of Common Stock, such shares shall be subject to the same forfeiture
restrictions and restrictions on transferability as apply to the shares subject
to such Award on which such dividends or distributions were paid. To the extent
that shares of Common Stock are not issued at the time of the grant of any
Award, the Committee shall determine whether, and to what extent, the
Participant shall be entitled to receive the payment of dividend equivalents in
respect of that number of outstanding shares of Common Stock corresponding to
the shares subject to such Award. Unless otherwise determined by the Committee
at time of grant, any additional shares credited in respect of any dividends or
dividend equivalents payable in respect of any shares of Common Stock subject to
any Award shall become vested and nonforfeitable upon the same terms and
conditions as are applicable to the shares underlying the Award in respect of
which they are payable (including, with respect to any Award that will become
earned and vested upon the attainment of Performance Criteria, the achievement
of such Performance Criteria).





--------------------------------------------------------------------------------





SECTION 4
COMMON STOCK SUBJECT TO PLAN


(a)Number. Subject to Section 4(c) below, unless the shareholders of the Company
approve an increase in such number by a shareholder vote, the maximum number of
shares of Common Stock that may be made issuable or distributable under the Plan
is 6,510,000 (the “Absolute Share Limit”). The number of shares of Common Stock
subject to an Option or SAR shall be counted against such limit as one share for
each share issued or issuable, provided that when a SAR is granted in tandem
with an Option, so that only one may be exercised with the other terminating
upon such exercise, the number of shares of Common Stock subject to the tandem
Option and SAR award shall only be taken into account once (and not as to both
awards) for purposes of this limit (and for purposes of the provisions of
Section 4(b) below). Without limiting the generality of the foregoing, the
maximum number of shares as to which Incentive Stock Options may be granted
shall not exceed the Absolute Share Limit. The shares to be delivered under the
Plan may consist, in whole or in part, of Common Stock (i) owned by Company,
(ii) purchased by Company on the open market, or (iii) acquired by Company
through means other than open market purchases.
(b)Canceled or Terminated Awards. Any shares of Common Stock subject to an Award
(as determined under Section 4(a)) which for any reason expires without having
been exercised, is canceled or terminated or otherwise is settled without the
issuance of any Common Stock shall again be available for grant under the Plan.
In applying the immediately preceding sentence, if (i) shares otherwise issuable
or issued in respect of, or as part of, any Award that are withheld to cover
taxes shall not be treated as having been issued under the Plan and (ii) any
SARs are settled in shares of Common Stock or any Options are Net Exercised,
only the net number of shares of Common Stock issued in respect of such SARs or
Options shall be deemed issued under the Plan. In addition, shares of Common
Stock tendered to exercise outstanding Options or other Awards or to cover taxes
shall also be available for issuance under the Plan (and shall be counted as one
share for purposes of Section 4(a)), except and unless such shares are tendered
after the termination of the Plan. Notwithstanding the foregoing provisions of
this Section 4(b), the maximum number of shares of Common Stock that may be
delivered pursuant to the exercise of Incentive Stock Options will equal the
Absolute Share Limit plus, to the extent allowable under Section 422 of the
Code, any shares that become available for issuance under the Plan pursuant to
this Section 4(b).
(c)Adjustment Due to Change in Capitalization. In the event of any Common Stock
dividend or Common Stock split, recapitalization (including, but not limited to,
the payment of an extraordinary dividend to the shareholders of the Company),
merger, consolidation, combination, spin-off, distribution of assets to
shareholders (other than ordinary cash dividends), exchange of shares, or other
similar corporate change, the Absolute Share Limit under Section 4(a), the
limits on individual Awards under Section 3(e), the aggregate number of shares
of Common Stock subject to outstanding Awards and the respective exercise prices
or base prices, if any, applicable to outstanding Awards shall be appropriately
adjusted to put the Participant in the same economic position he or she was in
immediately prior to the occurrence of any such event.
(d)Assumption of Options and Other Equity-Based Awards. In the event that there
is a merger, stock purchase or other transaction whereby the Company or any of
its Subsidiaries acquires another business or any portion thereof, and that
pursuant to the arrangements governing such acquisition, the Company agrees to
provide options and/or other awards in respect of the Common Stock upon the
assumption or in substitution of existing equity-based awards for other
securities held by employees and other service providers of the acquired
business, the shares of Common Stock subject to such assumed or substituted
awards shall not be counted against the Absolute Share Limit (and no shares
related to any such assumed or substituted awards shall be added to the number
of awards issuable under this Plan pursuant to Section 4(b)), and none of the
provisions of the Plan that would otherwise limit or constrain the ability of
the Company to make such assumption or substitution (such as the provisions
hereof that require the issuance of Options with an exercise price at least
equal to the Fair Market Value on the date of grant) shall apply to the awards
issued in substitution of the awards granted in respect of the employees and
service providers of such acquired business.


SECTION 5
STOCK OPTIONS


(a)Grant of Options. Subject to the provisions of Section 3(f) and Section 4
above, Options may be granted to Participants at such time or times as shall be
determined by the Committee. Options granted under the Plan may be of two types:
(i) Incentive Stock Options and (ii) Nonstatutory Stock Options. Any Option
granted as an Incentive Stock Option that nevertheless fails (either at the time
of grant or any time thereafter as a result of accelerated vesting or otherwise)
to meet the requirements of Section 422 of the Code, in whole or in part, shall
be treated as an Option that is not an Incentive Stock Option to the extent of
such failure. Except as otherwise provided herein, the Committee shall have
complete discretion in determining the number of Options, if any, to be granted
to a Participant, except that Incentive Stock Options may only be granted to
Employees. The terms and conditions of each Option grant, including, but not
limited to, the type of Option granted, the





--------------------------------------------------------------------------------





exercise price, the duration of the Option, the number of shares of Common Stock
to which the Option pertains, shall be evidenced in writing. Each such Option
grant may also contain such other terms and conditions not inconsistent with the
provisions of the Plan as the Committee shall determine.
(b)Exercise Price. Nonstatutory Stock Options and Incentive Stock Options
granted pursuant to the Plan shall have an exercise price no less than the Fair
Market Value of a share of Common Stock on the date on which the Option is
granted. No Option granted hereunder may have its exercise price reduced (other
than pursuant to the provisions of Section 4(c)) unless such action is expressly
authorized by shareholder action in accordance with Section 11.
(c)Exercise of Options. The Committee shall determine the exercise schedule
applicable with respect to any Option granted hereunder. Such schedule may
require a minimum period of service that must be completed before all or a
portion of such Option shall be exercisable, and may establish performance-based
conditions to the exercise of such Option which are in addition to, in lieu of,
or as an alternative to any service requirement. Except as otherwise expressly
provided in the Plan (i) upon a termination of employment due to death,
Disability or Approved Retirement or (ii) in connection with a Change of
Control, and unless the Committee shall determine that special circumstances
(including, but not limited to, the achievement of performance objectives)
justify an exception, the minimum period of service required to exercise an
Option, in whole or in part, shall be one year. Subject to the provisions of
this Section 5, once any portion of any Option has become exercisable it shall
remain exercisable for its full term. The Committee shall determine the term of
each Nonstatutory Stock Option or Incentive Stock Option granted hereunder, but,
except as expressly provided below, in no event shall any such Option be
exercisable for more than ten (10) years after the date on which it is granted.
(d)Payment. The Committee shall establish procedures governing the exercise of
Options. No shares shall be delivered pursuant to any exercise of an Option
unless arrangements satisfactory to the Committee have been made to assure full
payment of the exercise price therefor. Without limiting the generality of the
foregoing, payment of the exercise price may be made (i) in cash or its
equivalent; (ii) by exchanging shares of Common Stock (which are not the subject
of any pledge or other security interest) which have been owned by the person
exercising the Option for at least six (6) months at the time of exercise; (iii)
by any combination of the foregoing; provided that the combined value of all
cash and cash equivalents paid and the Fair Market Value of any such Common
Stock tendered to the Company, valued as of the date of such tender, is at least
equal to such exercise price; or (iv) in accordance with any other procedure or
arrangement approved by the Committee. Additionally, to the extent authorized by
the Committee (whether at or after grant), Options may be Net Exercised subject
to such terms and conditions as the Committee may from time to time impose.
(e)Incentive Stock Options. Notwithstanding anything in the Plan to the
contrary, no Option that is intended to be an Incentive Stock Option may be
granted after the tenth (10th) anniversary of the date that the Plan, as amended
and restated hereby, is approved by the Board, and no term of this Plan relating
to Incentive Stock Options shall be interpreted, amended or altered, nor shall
any discretion or authority granted under the Plan be so exercised, so as to
disqualify the Plan under Section 422 of the Code, or, without the consent of
any Participant affected thereby, to disqualify any Incentive Stock Option under
such Section 422. The terms of any Incentive Stock Option shall require the
Participant to notify the Committee or its designee of any “disqualifying
disposition” (as defined in Section 421(b) of the Code) of any Common Stock
issued pursuant to the exercise of the Incentive Stock Option within ten (10)
days after such disposition. The aggregate Fair Market Value (determined at the
time of grant) of the shares of Common Stock with respect to an Incentive Stock
Option grant, plus all other Incentive Stock Options held by the individual, and
which are first exercisable during any calendar year, may not exceed $100,000.
(f)Termination of Employment or Service.
(i)Due to Death. In the event a Participant’s employment or service terminates
by reason of death, any Options granted to such Participant shall become
exercisable according to the terms of the Award Agreement.
(ii)Due to Disability. In the event a Participant’s employment or service is
terminated by reason of Disability, any Options granted to such Participant
shall become exercisable according to the terms of the Award agreement.
(iii)Approved Retirement. In the event a Participant’s employment or service
terminates by reason of Approved Retirement, any Options granted to such
Participant shall become exercisable according to the terms of the Award
agreement.
(iv)Termination of Employment For Cause or Resignation. In the event a
Participant’s employment or service is terminated by the Company or any
Subsidiary for Cause or by the Participant other than due to the Participant’s
death, Disability or Approved Retirement, any Options granted to such
Participant that have not yet been exercised shall expire at the time of such
termination of employment and shall not be exercisable thereafter.
(v)Termination of Employment for Any Other Reason. Unless otherwise determined
by the Committee at or following the time of grant, in the event the employment
or service of the Participant shall terminate for any reason other than one
described in Section 5(f)(i), (ii), (iii), or (iv) above, any Options granted to
such Participant which are exercisable at the date of the Participant’s
termination of employment or service may be exercised by the Participant (or, in
the event of the Participant’s death after termination of employment or service
when the Option is exercisable pursuant to its terms, by the





--------------------------------------------------------------------------------





Participant’s designated beneficiary, or, if none is named, by the person
determined in accordance with Section 12(b)), at any time prior to the
expiration of the term of the Options or as otherwise provided in the Award
agreement.


SECTION 6
RESTRICTED STOCK AND RESTRICTED STOCK UNITS


(a)Grant of Restricted Stock. The Committee may grant Restricted Stock or
Restricted Stock Units to Participants at such times and in such amounts, and
subject to such other terms and conditions not inconsistent with the Plan as it
shall determine. If Restricted Stock is evidenced by the issuance of stock
certificates, the Committee shall require that such stock certificates be held
in the custody of the Secretary of the Company until the Period of Restriction
lapses, and that, as a condition of such Restricted Stock award, the Participant
shall have delivered a stock power, endorsed in blank, relating to the Common
Stock covered by such award. The terms and conditions of each grant of
Restricted Stock or Restricted Stock Units shall be evidenced in writing.
(b)Restrictions on Transferability. Except as provided in Section 12(a), no
Restricted Stock may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated until the lapse of the Period of Restriction. The
Committee shall determine the Period of Restriction applicable with respect to
any award of Restricted Stock; provided, however, that, except as otherwise
expressly provided in the Plan the Period of Restriction with respect to any
such Award shall not be less than (three) years but may lapse ratably over such
(three) year Period of Restriction. Notwithstanding the foregoing, such minimum
(three) year Period of Restriction shall not be applicable with respect to any
grant made to a newly-hired employee made to compensate for equity-based or
other forms of compensation forfeited from a prior employer or grants made in
satisfaction of incentive or other compensation payable to the Participant in
respect of service to the Company or any of its Subsidiaries. The Committee may
provide that the Period of Restriction on Restricted Stock shall lapse, in whole
or in part, upon the achievement of performance criteria (and without regard to
the minimum service requirement), which criteria shall be selected from those
available to the Committee under Section 7(c), provided, however, that any Award
of Restricted Stock made to any Executive Officer that is intended to qualify as
other performance based compensation under Section 162(m) of the Code shall be
subject to the same restrictions and limitations applicable to Performance Share
Awards under Section 7(d) and subject to the certification required under
Section 7(e). The Committee may also provide that the Period of Restriction on
Restricted Stock shall lapse, in whole or in part, upon the occurrence of such
other events (and without regard to minimum service requirements) as the
Committee, in its discretion, shall determine.
(c)Rights as a Shareholder. Unless otherwise determined by the Committee at the
time of grant and subject to Section 3(f), Participants holding shares of
Restricted Stock may exercise full voting rights and other rights as a
shareholder with respect to those shares during the Period of Restriction.
(d)Termination of Employment Due to Approved Retirement, Disability or Death.
Unless otherwise determined by the Committee at the time of grant, in the event
a Participant’s employment or service terminates by reason of Approved
Retirement, any shares related to Restricted Stock held by such Participant
shall become non-forfeitable at the time the restrictions would have lapsed had
the Participant continued in employment; provided, however, that the Committee
may waive any forfeiture and transfer restrictions with respect to up to the
portion of the Award as is necessary for the Participant to satisfy any
applicable tax withholding obligations in connection with such Award arising at
the time of such termination of employment. Unless otherwise determined by the
Committee at the time of grant, in the event a Participant’s employment or
service terminates by reason of Disability or death, any shares related to
Restricted Stock held by such Participant shall become non-forfeitable on the
date of termination.
(e)Termination of Employment for Any Other Reason. Unless otherwise determined
by the Committee at or after the time of grant, in the event the employment or
service of the Participant shall terminate for any reason other than one
described in Section 6(d), any Restricted Stock awarded to such Participant as
to which the Period of Restriction has not lapsed shall be forfeited.
(f)Restricted Stock Units. The Committee may elect to grant any Participant
Restricted Stock Units, which are intended to be the economic equivalent of an
award of Restricted Stock. Any such Restricted Stock Units Award shall be made
on substantially the same terms as apply to an Award of Restricted Stock under
this Section 6, except that a Participant receiving such Award shall not have
any rights as a shareholder prior to the actual issuance of such Common Stock
(although, pursuant to Section 3(f), the Committee may authorize the payment of
dividend equivalents on such rights equal to the dividends that would have been
payable had the corresponding equity rights been outstanding shares of Common
Stock).







--------------------------------------------------------------------------------





SECTION 7
PERFORMANCE SHARES AND PERFORMANCE UNITS


(a)Generally. The Committee shall have the authority to determine the
Participants who shall receive Performance Shares and Performance Units, the
number of Performance Shares and the number and value of Performance Units each
Participant receives for each or any Performance Period, and the Performance
Criteria applicable in respect of such Performance Shares and Performance Units
for each Performance Period. The Committee shall determine the duration of each
Performance Period (the duration of Performance Periods may differ from each
other), and there may be more than one Performance Period in existence at any
one time as to any Participant or all or any class of Participants. Performance
Periods may be no shorter than twelve months. Each grant of Performance Shares
and Performance Units shall be evidenced in writing and shall specify the number
of Performance Shares and the number and value of Performance Units awarded to
the Participant, the Performance Criteria applicable thereto, and such other
terms and conditions not inconsistent with the Plan as the Committee shall
determine. No shares of Common Stock will be issued at the time an Award of
Performance Shares is made, and the Company shall not be required to set aside a
fund for the payment of Performance Shares or Performance Units.
(b)Earned Performance Shares and Performance Units. Performance Shares and
Performance Units shall become earned, in whole or in part, based upon the
attainment of specified Performance Criteria or the occurrence of any event or
events, including a Change of Control, as the Committee shall determine, either
at or after the time of grant. In addition to the achievement of the specified
Performance Criteria, the Committee may, at the grant date, condition payment of
Performance Shares and Performance Units on the Participant completing a minimum
period of service following the date of grant or on such other conditions as the
Committee shall specify.
(c)Performance Criteria. At the discretion of the Committee, Performance
Criteria may be based on the total return to the Company’s shareholders,
inclusive of dividends paid, during the applicable Performance Period
(determined either in absolute terms or relative to the performance of one or
more similarly situated companies or a published index covering the performance
of a number of companies), or upon the attainment of one or more of the
following criteria, whether in absolute terms or relative to the performance of
one or more similarly situated companies or a published index covering the
performance of a number of companies: stock price, operating earnings, net
earnings, return on equity, income, market share, combined ratio, level of
expenses, growth in revenue, earnings before interest, taxes, depreciation and
amortization, cash flow, earnings per share, return on invested capital, return
on assets, economic value added, improvements in or attainment of working
capital levels, and, in the case of persons who are not Executive Officers, such
other criteria as may be determined by the Committee. Performance Criteria may
be established on a Company-wide basis or with respect to one or more business
units or divisions or Subsidiaries. When establishing Performance Criteria for a
Performance Period, the Committee may exclude any or all “extraordinary items”
as determined under U.S. generally accepted accounting principles including,
without limitation, the charges or costs associated with restructurings of the
Company or any Subsidiary, discontinued operations, other unusual or
non-recurring items, and the cumulative effects of accounting changes. Except to
the extent that the exercise of (or the ability to exercise) such discretion in
the case of Awards to Executive Officers intended to be other performance-based
compensation under Section 162(m)(4) of the Code would cause them to fail to
satisfy that requirement, the Committee may also adjust the Performance Criteria
for any Performance Period as it deems equitable in recognition of unusual or
non-recurring events affecting the Company, changes in applicable tax laws or
accounting principles, or such other factors as the Committee may determine.
(d)Special Rule for Performance Criteria. If, at the time of grant, the
Committee intends a Performance Share Award or Performance Unit to qualify as
other performance based compensation within the meaning of Section 162(m)(4) of
the Code, the Committee must establish Performance Criteria for the applicable
Performance Period no later than the 90th day after the Performance Period
begins (or by such other date as may be required under Section 162(m) of the
Code), and the Committee shall not have the authority in respect of such Awards
to exercise any discretion applicable to a grant of Performance Shares or
Performance Units otherwise conveyed by this Section 7, if the ability to
exercise such discretion would cause such Award not to qualify as other
performance based compensation.
(e)Certification of Attainment of Performance Criteria. As soon as practicable
after the end of a Performance Period and prior to any payment in respect of
such Performance Period, the Committee shall certify in writing the number of
Performance Shares and the number and value of Performance Units which have been
earned on the basis of performance in relation to the established Performance
Criteria.
(f)Payment of Awards. Earned Performance Shares and the value of earned
Performance Units shall be distributed to the Participant or, if the Participant
has died, to the Participant’s beneficiary, as soon as practicable after the
expiration of the Performance Period and the Committee’s certification under
paragraph 7(e) above, provided that (i) earned Performance Shares and the value
of earned Performance Units shall not be distributed to a Participant until any
other conditions on payment of such Awards established by the Committee have
been satisfied, and (ii) any amounts payable in respect of Performance Shares or
Performance Units pursuant to Section 10 shall be distributed in accordance with
Section 10.





--------------------------------------------------------------------------------





The Committee shall determine whether Performance Shares and the value of earned
Performance Units are to be distributed in the form of cash, shares of Common
Stock or in a combination thereof, with the value or number of shares payable to
be determined based on the Fair Market Value of Common Stock on the date of the
Committee’s certification under paragraph 7(e) above.
(g)Newly Eligible Participants. Notwithstanding anything in this Section 7 to
the contrary, the Committee shall be entitled to make such rules, determinations
and adjustments as it deems appropriate with respect to any Participant who
becomes eligible to receive Performance Shares or Performance Units after the
commencement of a Performance Period.
(h)Termination of Employment.
(i)Termination of Employment due to Approved Retirement, Disability or Death.
Unless otherwise determined by the Committee at or after the time of grant, a
Participant whose employment or service terminates by reason of Approved
Retirement, Disability or death shall be entitled to receive the same payment or
distribution in respect of Performance Shares and Performance Units (without
pro-ration) that would have been payable for the Performance Period had his or
her employment continued until the end of the applicable Performance Period. Any
Performance Shares or value of Performance Units becoming payable in accordance
with the preceding sentence shall be paid at the same time as Performance Shares
and the value of Performance Units are paid to other Participants (or at such
earlier time as the Committee may permit). Any rights that a Participant or
beneficiary may have in respect of any Performance Shares or Performance Units
outstanding at the date of such termination of employment that may not be earned
(or that are eligible to be earned, but are not earned) in accordance with this
section 7(h)(i) shall be forfeited and canceled, effective as of the date of the
Participant’s termination of employment or service (or, if eligible to be
earned, but are not earned, the date of the Committee’s certification pursuant
to Section 7(e)).
(ii)Termination for any Other Reason. Unless otherwise determined by the
Committee at or after the time of grant, in the event the employment or service
of the Participant shall terminate during a Performance Period for any reason
other than the one described in Section 7(h)(i), all of the Participant’s rights
to Performance Shares and Performance Units related to such Performance Period
shall be immediately forfeited and canceled as of the date of such termination
of employment.
(iii)Cause. Notwithstanding anything in this Section 7 to the contrary, a
Participant’s rights in respect of unearned Performance Shares and Performance
Units shall in all events be immediately forfeited and canceled as of the date
of the Participant’s termination of employment for Cause.


SECTION 8
STOCK APPRECIATION RIGHTS


(a)Grant of SARs. SARs may be granted to any Participants, all Participants, any
class of Participants at such time or times as shall be determined by the
Committee. SARs may be granted in tandem with an Option, or may be granted on a
freestanding basis, not related to any Option. The term and conditions of any
SAR grant shall be evidenced in writing, and shall include such provisions not
inconsistent with the Plan as the Committee shall determine.
(b)Terms and Conditions of SARs. Unless the Committee shall otherwise determine,
the terms and conditions (including, without limitation, the exercise period of
the SAR, the vesting schedule applicable thereto and the impact of any
termination of service on the Participant’s rights with respect to the SAR)
applicable with respect to (i) SARs granted in tandem with an Option shall be
substantially identical (to the extent possible taking into account the
differences related to the character of the SAR) to the terms and conditions
applicable to the tandem Options and (ii) freestanding SARs shall be
substantially identical (to the extent possible taking into account the
differences related to the character of the SAR) to the terms and conditions
that would have been applicable under Section 5 above were the grant of the SARs
a grant of an Option.
(c)Exercise of Tandem SARs. SARs which are granted in tandem with an Option may
only be exercised upon the surrender of the right to exercise such Option for an
equivalent number of shares and may be exercised only with respect to the shares
of Common Stock for which the related Option is then exercisable.
(d)Payment of SAR Amount. Upon exercise of a SAR, the holder shall be entitled
to receive payment, in cash, in shares of Common Stock or in a combination
thereof, as determined by the Committee, of an amount determined by multiplying:
(i)the excess, if any, of the Fair Market Value of a share of Common Stock at
the date of exercise over the Fair Market Value of a share of Common Stock on
the date of grant, by
(ii)the number of shares of Common Stock with respect to which the SARs are then
being exercised.







--------------------------------------------------------------------------------





SECTION 9
OTHER STOCK-BASED AWARDS


(a)Other Stock-Based Awards. The Committee may grant other types of equity-based
and equity-related awards in addition to Options, Restricted Stock, Restricted
Stock Units, Performance Shares, Performance Units and SARs. Notwithstanding the
immediately preceding sentence, except in the case of Other Stock-Based Awards
issued in satisfaction of an obligation of the Company or any Subsidiary to make
a payment in cash in respect of a Participant (including, but not limited to,
when an annual or long-term incentive compensation award is satisfied with the
issuance of shares of Common Stock instead of cash or in respect of a
Participant’s accrued benefit under a deferred compensation plan), except as
provided under Section 10, no Participant shall be entitled to vest in any such
Other Stock-Based Award on a schedule which is more favorable to the Participant
than ratably over a period of three years from the date of grant. Each such
Other Stock-Based Award shall be evidenced in writing and specify the terms and
conditions applicable thereto. Any such Other Stock-Based Award may entail the
transfer of actual shares of Common Stock or the payment of the value of such
Award in cash based upon the value of a specified number of shares of Common
Stock, or any combination of the foregoing, as determined by the Committee. The
terms of any Other Stock-Based Award need not be uniform in application to all
(or any class of) Participants, and each Other Stock-Based Award granted to any
Participant (whether or not at the same time) may have different terms.
(b)Termination of Employment or Service. In addition to any other terms and
conditions that may be specified by the Committee but subject to the limitations
set forth in Section 9(a), each Other Stock-Based Award shall specify the impact
of termination of employment upon the rights of a Participant in respect of such
Award. At the discretion of the Committee, such conditions may be the same as
apply with respect to Restricted Stock or Restricted Stock Units, or may be
contain terms that are more or less favorable to the Participant.


SECTION 10
CHANGE OF CONTROL


(a)Accelerated Vesting and Payment. Except as otherwise provided in the
applicable Award, and subject to the provisions of Section 10(b) below, in the
event of a Change of Control (i) each Option and SAR then outstanding shall be
fully exercisable regardless of the exercise schedule otherwise applicable to
such Option and/or SAR, (ii) the Period of Restriction shall lapse as to each
share of Restricted Stock then outstanding, (iii) each outstanding Restricted
Stock Unit shall become fully vested and payable, (iv) each outstanding
Performance Share Award and Performance Unit Award shall be deemed earned at the
target level of performance for such Award, and (v) each outstanding Other
Stock-Based Award shall become fully vested and payable. In addition, in
connection with such a Change of Control, the Committee may, in its discretion,
provide that each Option and/or SAR shall, upon the occurrence of such Change of
Control, be canceled in exchange for a payment per share in cash (the
“Settlement Payment”) in an amount equal to the excess, if any, of the Change of
Control Price over the exercise price for such Option or the base price of such
SAR. Should the Committee authorize any Settlement Payments in respect of
Options, the Committee may determine that any Options which have an exercise
price per share below the Change of Control Price shall be deemed cancelled and
satisfied in full for a deemed Settlement Payment of zero. The Committee may
also direct that each Restricted Stock Unit, Other Stock-Based Award,
Performance Share and/or Performance Unit shall be settled in cash with its
value determined based on the Change of Control Price.
(b)Alternative Awards. Notwithstanding Section 10(a), no cancellation,
acceleration of exercisability, vesting, cash settlement or other payment shall
occur with respect to any Award if the Committee reasonably determines in good
faith, prior to the occurrence of a Change of Control, that such Award shall be
honored or assumed, or new rights substituted therefor (such honored, assumed or
substituted award hereinafter called an “Alternative Award”), by a Participant’s
employer (or the parent or an affiliate of such employer) immediately following
the Change of Control; provided that any such Alternative Award must:
(i)provide such Participant with rights and entitlements substantially
equivalent to or better than the rights, terms and conditions applicable under
such Award, including, but not limited to, an identical or better exercise or
vesting schedule and identical or better timing and methods of payment;
(ii)have substantially equivalent economic value to such Award (determined at
the time of the Change of Control); and
(iii)have terms and conditions which provide that in the event that, during the
18-month period following the Change of Control, the Participant’s employment or
service is involuntarily terminated for any reason (including, but not limited
to a termination due to death, Disability or without Cause) or Constructively
Terminated (as defined below), all of such Participant’s Options and/or SARs
shall be deemed immediately and fully exercisable, the Period of Restriction
shall lapse as to each of the Participant’s outstanding Restricted Stock awards,
each of the Participant’s outstanding Restricted Stock Unit awards and Other
Stock-Based Awards shall be payable in full and each such Alternative Award
shall be settled for a payment





--------------------------------------------------------------------------------





per each share of stock subject to the Alternative Award in cash, in immediately
transferable, publicly traded securities or in a combination thereof, in an
amount equal to, in the case of an Option or SAR, the excess of the Fair Market
Value of such stock on the date of the Participant’s termination over the
corresponding exercise or base price per share and, in the case of any
Restricted Stock, Restricted Stock Unit, or Other Stock-Based Award, the Fair
Market Value of the number of shares of Common Stock subject or related thereto.
For this purpose, a Participant’s employment or service shall be deemed to have
been Constructively Terminated if, without the Participant’s written consent,
the Participant terminates employment or service within 120 days following
either (x) a material reduction in the Participant’s base salary or a
Participant’s incentive compensation opportunity, or (y) the relocation of the
Participant’s principal place of employment or service to a location more than
35 miles away from the Participant’s prior principal place of employment or
service.
(c)Section 409A. Should any event constitute a Change of Control for purposes of
the Plan, but not constitute a change of control within the meaning of Section
409A of the Code, then any payment of an amount that is otherwise accelerated
will be delayed until the earliest time that such payment would be permissible
under Section 409A without triggering any penalties applicable under Section
409A.


SECTION 11
AMENDMENT, MODIFICATION, AND TERMINATION OF PLAN


The Board may, at any time and from time to time amend, modify, suspend, or
terminate this Plan, and the Committee may from time to time amend, modify,
suspend, or terminate Awards in whole or in part, without notice to or the
consent of any Participant, Employee, Advisor or Consultant; provided, however,
that any amendment which would (i) increase the number of shares available for
issuance under the Plan, (ii) lower the minimum exercise price at which an
Option (or the base price at which a SAR) may be granted or otherwise permit the
repricing of any outstanding Options or SARs having an exercise or base price in
excess of the Fair Market Value of the underlying shares, including the
cancellation of such awards in exchange for cash payments or other awards (other
than in the context of a transaction referenced in Section 4(c)), (iii) extend
the maximum term for Options or SARs granted hereunder or (iv) otherwise amend
the Plan in a material fashion that would require the approval of shareholders
under the applicable rules and regulations of any exchange or automated
quotation system on which the Common Stock is listed to trade shall be subject
to the approval of Company’s shareholders. No amendment, modification, or
termination of the Plan shall in any manner adversely affect any Award
theretofore granted under the Plan, without the consent of the Participant.
SECTION 12
MISCELLANEOUS PROVISIONS


(a)Transferability. No Award granted under the Plan may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than in
accordance with Section 12(b) below, provided that the Committee may permit
transfers of Awards (other than Incentive Stock Options) to Family Members
(including, without limitation, transfers effected by a domestic relations
order) subject to such terms and conditions as the Committee shall determine.
(b)Beneficiary Designation. Each Participant under the Plan may from time to
time name any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any benefit under the Plan is to be paid or by whom any
right under the Plan is to be exercised in case of the Participant’s death;
provided that, if the Participant shall not have designated any beneficiary
under this Plan, the Participant’s beneficiary shall be deemed to be the person
designated by the Participant under the group life insurance plan of the Company
or a Subsidiary in which such Participant participates (unless such designated
beneficiary is not a Family Member). Each designation made hereunder will revoke
all prior designations by the same Participant with respect to all Awards
previously granted (including, solely for purposes of this Plan, any deemed
designation), shall be in a form prescribed by the Committee, and will be
effective only when received by the Committee in writing during the
Participant’s lifetime. In the absence of any such effective designation
(including a deemed designation), benefits remaining unpaid at the Participant’s
death shall be paid to or exercised by the Participant’s surviving spouse, if
any, or otherwise to or by the Participant’s estate. Except as otherwise
expressly provided herein, nothing in this Plan is intended or may be construed
to give any person other than Participants any rights or remedies under this
Plan.
(c)Deferral of Payment. At the time any Award is granted (or such earlier time
as the Committee may require), the Committee may permit a Participant to elect,
upon such terms and conditions as the Committee may establish, to defer receipt
of shares of Common Stock that would otherwise be issued in connection with an
Award.
(d)No Guarantee of Employment or Participation. The existence of this Plan, as
in effect at any time or from time to time, or any grant of Award under the Plan
shall not interfere with or limit in any way the rights of the Company or any
Subsidiary to terminate any Participant’s employment or other service provider
relationship at any time, nor confer upon any





--------------------------------------------------------------------------------





Participant any rights to continue in the employ or service of the Company or
any Subsidiary or any other affiliate of the Company. Except to the extent
expressly selected by the Committee to be a Participant, no person (whether or
not an Employee, an Agent or a Participant) shall at anytime have a right to be
selected for participation in the Plan or, having been selected as a
Participant, to receive any additional awards hereunder, despite having
previously participated in an incentive or bonus plan of the Company or an
affiliate. The existence of the Plan shall not be deemed to constitute a
contract of employment between the Company or any affiliate and any Employee,
Agent, Consultant or Participant, nor shall it constitute a right to remain in
the employ or service of the Company or any affiliate. Except as may be provided
in a separate written agreement, employment with or service for the Company or
any affiliate is at-will and either party may terminate the participant’s
employment or other service provider relationship at any time, for any reason,
with or without cause or notice.
(e)Tax Withholding. The Company or an affiliate shall have the right to deduct
from all payments or distributions hereunder any federal, state, foreign or
local taxes or other obligations required by law to be withheld with respect
thereto. The Company may defer issuance of Common Stock in respect of any Award
until such requirements are satisfied. The Committee may, in its discretion,
permit a Participant to elect, subject to such conditions as the Committee shall
impose, (i) to have shares of Common Stock otherwise to be issued under the Plan
withheld by the Company or (ii) to deliver to the Company previously acquired
shares of Common Stock, in either case for the greatest number of whole shares
having a Fair Market Value on the date immediately preceding the date on which
the applicable tax liability is determined not in excess of the minimum amount
required to satisfy the statutory withholding tax obligations with respect to
any Award.
(f)No Limitation on Compensation; Scope of Liabilities. Nothing in the Plan
shall be construed to limit the right of the Company to establish other plans if
and to the extent permitted by applicable law. The liability of the Company or
any affiliate under this Plan is limited to the obligations expressly set forth
in the Plan, and no term or provision of this Plan may be construed to impose
any further or additional duties, obligations, or costs on the Company or any
affiliate thereof or the Committee not expressly set forth in the Plan.
(g)Requirements of Law. The granting of Awards and the issuance of shares of
Common Stock shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.
(h)Term of Plan. The Plan was initially adopted by the Board in May 2009 and
approved by the Company’s stockholders effective May 6, 2009. The Plan was
amended and restated by approval of the Board on August 31, 2011 and such
amendment and restatement was approved by the Company’s stockholders on October
26, 2011. The Board again approved the amendment and restatement of the Plan on
March 27, 2014, and such amendment and restatement was approved by the Company’s
stockholders on May 15, 2014. The Board again approved the amendment and
restatement of the Plan on March 1, 2017, effective upon approval of the
amendment and restatement by the Company’s stockholders. The Plan shall continue
in effect, unless sooner terminated pursuant to Section 11 above, until August
31, 2021, the tenth anniversary of the date of approval of the first amendment
and restatement of the Plan by the Board.
(i)Governing Law. The Plan, and all Awards granted hereunder (and the terms and
conditions of any document evidencing any such grant), shall be construed in
accordance with and governed by the laws of the State of Iowa, without regard to
principles of conflict of laws.
(j)No Impact On Benefits. Except as may otherwise be specifically stated under
any employee benefit plan, policy or program, Awards shall not be treated as
compensation for purposes of calculating an Employee’s or Agent’s right or
benefits under any such plan, policy or program.
(k)No Constraint on Corporate Action. Except as provided in Section 11 above,
nothing contained in this Plan shall be construed to prevent the Company, or any
affiliate, from taking any corporate action (including, but not limited to, the
Company’s right or power to make adjustments, reclassifications, reorganizations
or changes of its capital or business structure, or to merge or consolidate, or
dissolve, liquidate, sell, or transfer all or any part of its business or
assets) which is deemed by it to be appropriate, or in its best interest,
whether or not such action would have an adverse effect on this Plan, or any
awards made under this Plan. No director, beneficiary, or other person shall
have any claim against the Company, or any of its affiliates, as a result of any
such action.
(l)Indemnification. Each member of the Board and each member of the Committee
shall be indemnified and held harmless by the Company against and from any loss,
cost, liability, or expense that may be imposed upon or reasonably incurred by
such member of the Board or Committee in connection with or resulting from any
claim, action, suit, or proceeding to which such member may be made a party or
in which such member may be involved by reason of any action taken or failure to
act under the Plan (in the absence of bad faith) and against and from any and
all amounts paid by such member in settlement thereof, with the Company’s
approval, or paid by such member in satisfaction of any judgment in any such
action, suit, or proceeding against such member, provided that such member shall
give the Company an opportunity, at its own expense, to handle and defend the
same before such member undertakes to handle and defend it individually. The
foregoing right of indemnification shall not be exclusive and shall be
independent of any other rights of indemnification to which any such person





--------------------------------------------------------------------------------





may be entitled under the Company’s Restated Articles of Incorporation or
By-Laws, by contract, as a matter of law, or otherwise.
(m)Rights as a Stockholder. A Participant shall have no rights as a stockholder
with respect to any shares of Common Stock covered by any Award until the
Participant shall have become the holder of record of such shares.
(n)Captions. The headings and captions appearing herein are inserted only as a
matter of convenience. They do not define, limit, construe, or describe the
scope or intent of the provisions of the Plan.


Approved by shareholders of Renewable Energy Group, Inc.
on, May 8, 2017
RENEWABLE GROUP, INC.
 
By:
/s/ Jeffrey Stroburg
 
Chairman of the Board of Directors










